Judgment reversed on the law and new trial granted, with costs to appellant to abide event, on the ground that the refusal of the. court to charge the jury as requested, that they had the right to infer from the failure of Maxwell LocMe to take the witness stand, that his testimony would be unfavorable to his own defense and to the defense of John Lockie, was prejudicial error. (Hayden v. New York Railways Co., 233 N. Y. 34; Longacre v. Yonkers R. R. Co., 236 id. 119.) All concur; Hubbs, P. J., not sitting.